Citation Nr: 0630802	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for diabetes mellitus, secondary to Agent Orange 
exposure.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2006.  A 
transcript of that hearing is of record in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for diabetes mellitus, 
secondary to Agent Orange exposure.  A review of the medical 
evidence of record establishes a current diagnosis of 
diabetes mellitus, many years after service.  Pursuant to 
38 C.F.R. § 3.07(a)(6)(iii) (2006), presumptive service 
connection is allowed for type II diabetes mellitus for 
veteran's who are presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam from 
January 9, 1962 to May 7, 1975.  

In this case, the veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he maintains that he was 
exposed to Agent Orange while stationed in Korea in 1969.  
Specifically, the veteran indicated that he was stationed in 
Korea near the demilitarized zone (DMZ) beginning in 
July 1969.  He testified at the August 2006 Travel Board 
hearing before the undersigned VLJ that he was in Korea on 
July 24, 1969, landing at Kimpo Air Force Base, sent to a 
relocation depot and within the hour, taken to his base camp, 
which was Camp Hobi.  The veteran testified that he was in 
the 1st Battalion, 32nd Infantry, and associated with the 
claims folder is a statement from his Battalion Commander to 
that effect.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides along the DMZ in Korea.  
VA's Adjudication Procedure Manual, 
M 21-1, part VI, para. 7.20(b)(2) (change 125) (hereinafter 
M21-1) indicates that herbicides were used along the southern 
boundary of the DMZ in Korea between April 1968 and 
July 1969.  The Department of Defense  (DoD) has identified 
specific units that were assigned, or rotated to areas along 
the DMZ where herbicides were used.  Concede herbicide 
exposure for veterans who allege service along the DMZ in 
Korea and were assigned to one of the units identified 
between April 1968 and July 1969.  If the veteran was 
assigned to a unit other than one listed in 7.20b(2) and 
alleges service along the DMZ between April 1968 and 
July 1969, contact the Center for Unit Records Research 
(CURR) (now known as U.S. Army and Joint Services Records 
Research Center) (JSRRC) for verification of the location of 
the veteran's unit.  

In this case, the veteran alleges that he was in Korea 
setting up gunning placements on the DMZ during that period 
of time.  Unfortunately, his unit was not one of the units 
listed in M-21.  Therefore, further development as to his 
exposure is required in this regard.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact JSRRC and ask 
that they determine if the veteran was in 
Korea in July 1969, and if so, verify the 
location of the veteran's unit at that 
time.  They should also indicate if the 
veteran was at a relocation station and 
then Camp Kimbo during July 1969, and to 
determine the proximity of those two 
locations to the DMZ.  Additionally, 
during that time, the JSRRC should 
indicate if the veteran was performing 
duties as a 4.2 mortar and whether that 
entailed setting up gunning placements on 
the DMZ.  This information should be 
obtained to the extent possible and 
associated with the claims folder.  

2.  The RO should communicate with the 
veteran and inform him of the evidentiary 
requirements and responsibilities for 
submitting relevant evidence pertaining 
to his claim for service connection 
diabetes mellitus, secondary to Agent 
Orange exposure, pursuant to VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Inform the veteran of what 
is needed to assign a disability rating 
and an effective date in the event that 
service connection is granted.  See 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.  Readjudicate the veteran's claim for 
service connection for diabetes mellitus, 
secondary to Agent Orange exposure.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




